Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct 
species. 
Species 1: Figure 2	 		
Species 2: Figure 4			
Species 3: Figure 5			
Species 4: Figure 6
Species 5: Figure 7			
Species 6: Figure 8
Species 7: Figure 9			
Species 8: Figure 10
Species 9: Figure 11		
Species 10: Figure 12
Species 11: Figure 13		
Species 12: Figure 14
Species 13: Figure 15		
Species 14: Figure 16A
Species 15: Figure 16B
Species 16: Figure 17		
Species 17: Figure 18
Species 18: Figure 19		
Species 19: Figure 20
Species 20: Figure 21		

The species are independent or distinct because they are directed to mutually
exclusive embodiments having different heat exchangers and compressors line arrangements: (for example, see heat exchangers and compressors lines for process modules 200, 212, 240 vs. 700 and 730).  
Species 1 is distinct because of a high pressure compression and expansion 
(HPCE) module with heavy hydrocarbon removal which is different from species 2-10.  A single mixed refrigerant (SMR) liquefaction train 240 through indirect 
heat exchange with an SMR refrigerant loop 228 in a fourth heat exchanger 229, in which result in a final liquefied natural gas (LNG) product stream 230.  
Species 2 is distinct because of an arrangement of parallel SMR liquefaction trains. Shown in figure 4, a natural gas stream 402 that is pretreated to remove sour gases and water for cryogenic treatment is directed to a HPCE module (with a scrub column or separator and a cold box) 404 to produce a cooled5 pretreated gas stream 405, and distributed between four identical SMR liquefaction trains 406, 408, 410, 412.
Species 3 is distinct because of a graph showing a heating and cooling curve for an expander-based-9- 019EM395-USrefrigeration process. Species 3 (figure 5) demonstrated the natural gas stream which is a higher temperature curve 502 than the 504 curve of a cold cooling stream and a warm cooling stream, the cooling curve is marked by three temperature pinch-points 506, 508, and 510. Each point is a location within the heat exchanger where the combined heat capacity of the cooling streams is less than that of the natural gas stream.
Species 4 is distinct because figure 6 illustrated an HPCE module 600 with heavy hydrocarbon removal which discloses a natural gas stream 601 pretreated to remove sour gases and water for cryogenic treatment,  fed into a scrub column 602, where the natural gas stream 601 is separated into a column overhead stream 603 and a column bottom stream 604. The column overhead stream 603 flows through a heat exchanger 605 where the column overhead stream 603 is partially condensed to form a two-phase stream 606. The process leads to other 
separations to form a second cooled pretreated gas stream 629, which is different from the pretreatment apparatus 200.  
Species 5 is distinct because figure 7 HPCE module with heavy hydrocarbon 5removal 700 and a feed gas expander-based liquefaction module 730. The feed expander-based liquefaction module 730 includes two cooling loops 732 and 734, which the cooling loops are closed expander-based refrigeration loops. This process includes additional detail cooling streams which produces a sub-cooled gas stream 774 that may expand to produce the LNG stream. 
Species 6 is distinct because figure 8 is a flowchart of a method 800 of liquefying natural gas to form LNG which is illustrated in modules 802 remove heavy hydrocarbons from the natural gas stream, 804 partially condensed the natural gas stream in a first heat exchanger, 806 the liquids are separated from the partially condensed natural gas stream to a pretreated natural gas stream, 808 compress the pretreated natural gas stream25, 810 the compressed natural gas stream is cooled, 812 expand to form a cooled natural gas stream, 30 814 separate the cooled natural gas stream, 816 warm the refrigerant stream through a heat exchange with one or more process streams, and 818 liquefy warmed - 26 -refrigerant stream and the non-refrigerant stream.  
Species 7 is distinct because figure 9 is also a flowchart of a method 900 of liquefying natural gas to form LNG which is also illustrated in modules 902 the natural gas stream is pretreated to generate a pretreated natural gas stream, 5904 the pretreated natural gas stream is compressed, 906 the compressed 
natural gas stream is cooled, 908 the cooled compressed natural gas stream, 910 separate the chilled natural gas stream, 912 warm refrigerant stream through a heat exchanger with one or more process streams, and 914 liquefied warmed refrigerant stream and the non-refrigerant stream.15
Species 8 is distinct because figure 10 is a schematic diagram of a natural gas pretreatment apparatus 1000 for pretreating and pre-cooling a natural gas stream 1001, followed by a HPCE process module 1012, and the feed gas expander-based liquefaction module 1040 includes a primary cooling loop, which is a closed expander-based30 refrigeration loop that may be charged with components from the feed gas stream. 
Species 9 is distinct because figure 11 is a schematic diagram of a natural gas pretreatment apparatus 1100 for pretreating and pre-cooling a natural gas stream 1101, followed by a HPCE process module 1112.  The HPCE process module 1112 is a first chilled pretreated gas stream 1122, which is separated into a refrigerant stream 1124 and a non-refrigerant stream 1125.  The refrigerant stream 1124 may be split into two or more sub-streams that are used to cool various process streams. 
Species 10 is distinct because figure 12 is a schematic diagram of a natural gas pretreatment apparatus 1200 or pretreating and pre-cooling3 a natural gas stream 1201, followed by a HPCE 20process module 1212. A natural gas stream 1201 flows into a first heat exchanger 1205 to be partially condensed, and is then sent to a scrub column 1202 to be separated into a column overhead stream 1203 and a column bottom stream 1204. The column overhead stream 1203 flows through the first heat exchanger 1205 to be partially condensed and forming a two-phase stream 1206.5 The two-phase stream 1206 flows into a separator 1207 and is separated into a cold pretreated gas stream 1208 and a liquid stream 1209. The HPCE process module 1212 is a chilled pretreated gas stream 1222, which is separated into a refrigerant stream 1224 and a non-refrigerant stream 1225. The warmed refrigerant stream 1226 mix with the non-refrigerant stream 1225 to form a second chilled pretreated gas stream 1227. The second chilled pretreated gas stream 1227 liquefied in a feed gas expander-based liquefaction module 1240,25 to produce an LNG stream 1230.
Species 11 is distinct because figure 13 is a schematic diagram of a natural gas pretreatment apparatus 1300 for pretreating and pre-cooling a natural gas stream 1301, followed by a HPCE process module 1312, and a feed gas expander-30 based liquefaction module 1340 to produce an LNG stream 1330. 
Pretreated natural gas stream 1310 is input into an HPCE process module 1312. The output25 of HPCE process module 1312 is a chilled pretreated gas stream 1322, all of which is recycled to flow through the heat exchanger 1305 to be warmed by indirectly exchanging heat with the column overhead stream 1303, forming a warmed refrigerant stream 1326. The warmed refrigerant stream 1326 liquefied in a feed gas expander-based liquefaction module 1340, to produce an LNG stream30 1330. 
Species 12 is distinct because figure 14 is a schematic diagram of a natural gas pretreatment apparatus 1400 for pretreating and pre-cooling- 34 - a natural gas stream 1401, followed by a HPCE process module 1412. Apparatus 1400 includes a scrub column 1402, a first heat5 exchanger 1405, and a separator 1407.  HPCE process module 1412 is a chilled pretreated gas stream, which 1422 recycled through the heat exchanger 1405 to be warmed by indirectly25 exchanging heat with the column overhead stream 1403, and forming a warmed refrigerant stream 1426. The warmed refrigerant stream 1426 liquefied to produce an LNG stream 1430. An expander 1471 added to reduce the pressure and temperature of30 LNG stream 1430, and produce a sub-cooled LNG stream.
Species 13 is distinct because figure 15 is a schematic diagram of a natural gas pretreatment apparatus 1500 for pretreating and pre-cooling10 a natural gas stream 1501, followed by a HPCE process module 1512.  Apparatus 1500 includes a scrub column 1502 and a heat exchanger 1505, but does not include a separator to which a cooled vapor stream15 from the scrub column is directed. Instead, a side stream 1511 of the natural gas stream 1501 directed to the heat exchanger 1505 to be cooled, and form a cooled natural gas stream 1511a. The cooled natural gas stream 1511a is combined with the natural gas stream upstream of the scrub column 1502 to produce a combined natural gas stream 1501a.
Species 14 is distinct because figure 16A is a schematic diagram of a natural gas pretreatment apparatus 1600 for pretreating and pre-cooling a natural gas stream 1601. Apparatus 1600 includes a scrub column 1602, a heat exchanger 1605,a side stream 1611 of the natural gas stream 1601 directed to the first heat exchanger 1605 to be cooled and form a cooled- 37 - 2019EM396-USnatural gas stream 1611a. The cooled natural gas stream 1611a is combined with the natural gas stream upstream of the scrub column 1602 to produce a combined natural gas stream 1601a. The combined natural gas stream 1601a flows into scrub column 1602 and is separated into a column overhead stream 1603, which may be called a separated natural gas stream, and a column bottom stream 1604. The column bottom stream 1604 flows directly to a stabilizer 1684. The stabilizer removes light hydrocarbons from10 the column bottom stream 1604, which is separated into a stabilizer overhead stream 1686, and a stabilized hydrocarbons liquid stream 1685. The stabilized hydrocarbons liquid stream 1685 is stable at normal storage conditions and is salable as stabilized condensate. The stabilizer overhead stream 1686 is cooled in a reflux cooler 1687 and directed to a reflux separator 1688, where it is separated into a reflux liquid stream 1689 and a recycle gas15 stream 1690. The reflux liquid stream 1689 pumped by pump 1689a, and is returned to the stabilizer 1684. Then the pretreated natural gas stream 1610 is combined with a second portion 1692a of the compressed recycle gas stream 1692 and is compressed in a feed gas compressor 1680 to form a compressed pretreated natural gas stream 1681. The feed gas5 compressor 1680 compressed the pretreated natural gas stream 1681, and flow through a second heat exchanger 1619 to be cooled by indirectly exchanging heat to form a cooled high pressure gas stream 1622, which is liquefied in a feed gas expander-based liquefaction module 1640, to produce an LNG stream 1630. 
Species 15 is distinct because figure 16B -9-2019EM396-USis a schematic diagram of a natural gas pretreatment apparatus 1600 for pretreating and pre-cooling a natural gas stream 1601, followed by a HPCE process module 1612, which is different from 16A of species 14. 
Species 16 is distinct because figure 17 is a flowchart showing a method 1700 of producing LNG from a natural gas stream 1702, and is cooled in a heat exchanger to form a cooled natural gas stream. Module 1704 illustrated a separated natural gas stream, and module 1706 the separated natural gas stream is partially condensed in the heat exchanger to thereby form a partially condensed natural gas stream, and liquids are separated therefrom to thereby form a cold pretreated gas stream and a liquid stream.  The cold pretreated gas stream (module 1708) is25 warmed in the heat exchanger and then compressed in at least one compressor to form a compressed natural gas stream.  At module 1710,  the compressed natural gas stream is cooled and expanded to form to a pressure to form a chilled natural gas stream. The chilled natural gas stream  (module 1712) is separated into a refrigerant stream and a non- refrigerant stream, and the refrigerant stream is recycled to the heat exchange heat in the first heat exchanger with one or more process streams to produce a - 40 -2019EM396-USwarmed refrigerant stream. The warmed refrigerant stream and the non-refrigerant stream are liquefied to form LNG in module 1714.
Species 17 is distinct because figure 18 is a flowchart showing a method 1800 of producing liquefied natural gas, which is illustrated in modules 1802 natural gas stream is cooled in a heat exchanger to produce a cooled natural gas stream, and module 1804 demonstrated -31 -2019EM395-USthe separation of natural gas stream, 1806 the pretreated natural gas stream is partially condensed to form a cooled pretreated natural gas stream and a liquid stream. The cooled pretreated gas stream5 (module 1808) is warmed in the heat exchanger and then compressed to form a compressed natural gas stream, and in module 1810 a temperature and a pressure of the cooled recycle stream are reduced the compressed natural gas stream is cooled to form a cooled compressed natural gas stream15 that is expanded and compressed to form a chilled natural gas stream.  The cooled recycle stream is separated into a gaseous separator overhead stream and a reflux stream as demonstrated in module 1812.   The refrigerant stream is recycled in a heat exchanger with one or more20 process streams comprising the natural gas stream, the separated natural gas stream, and the cold pretreated gas stream, forming LNG from a warmed refrigerant and the non-refrigerant streams (module 1814). 
Species 18 is distinct because figure 19 is a flowchart 1900 showing a method of producing LNG from a natural gas stream, which is illustrated in modules 1902 a portion25 of the natural gas stream is cooled in a heat exchanger to produce a cooled natural gas stream, 1904 heavy hydrocarbons are removed from the natural gas stream, -31 -2019EM395-US1906 the separation of  natural gas stream, and the pretreated natural gas stream is compressed and cooled to form a cooled pretreated natural gas stream, 1908 a cooled pretreated gas stream5 forms is warmed in the first heat exchanger and then compressed to a pressure to form a compressed natural gas stream. The compressed natural gas stream (module 1910) demonstrated a pressure of the cooled stream was reduced, in module 1912 the cooled recycle stream is separated forming a warmed refrigerant stream, and in module 1916 the cooled pretreated gas10 stream is liquefied to form LNG. 
Species 19 is distinct because figure 20 is a flowchart 2000 showing a method of producing LNG from a natural gas stream, which is illustrated in modules 2002 a portion25 of the natural gas stream is cooled in a heat exchanger to produce a cooled natural gas stream, 2004 is a cooled natural gas stream and the natural gas stream are combined to form a combined natural gas stream, and the heavy hydrocarbons are removed from the natural gas stream, -31 -2019EM395-US2006 liquids are separated from the separator bottom stream to form an overhead stream, which is cooled and separated to form a recycle gas stream. The recycle gas stream of module 2008 is compressed in a recycle compressor to form a compressed recycle gas stream. At module 2010, a portion of the compressed recycle gas stream goes through the heat exchanger to form a cooled compressed recycle stream, and20 the cooled compressed recycle stream goes  to the separator as a column reflux stream.  The separated natural gas stream (module 2012) is used as a coolant for the heat exchanger to form a pretreated natural gas stream. A cooled compressed pretreated natural gas stream5 was formed  in module 2014, and then compressed to a pressure. At module 2016, the cooled compressed natural gas stream is expanded, to a pressure that is less than the pressure at least one compressor. The chilled30 pretreated gas stream (module 1018) is recycled to the heat exchanger with one or more process streams compresses to form a warmed refrigerant stream. The warmed refrigerant stream is liquefied to form LNG in module 2020. 
Species 20 is distinct because figure 21 is a flowchart 2100 demonstrating a method of producing LNG from a natural gas stream. A portion of the natural gas stream of module 2102 was cooled in heat exchanger to form a cooled natural gas stream.  In module 2104 the cooled natural gas stream, and the natural gas stream are combined5 to form a combined natural gas stream, and heavy hydrocarbons are removed in a separator to form a separated natural gas and a separator bottom streams. Liquids are separated from the separator bottom stream of module 2106 to form an overhead stream, which is cooled and separated to form a recycle gas stream.  At module 2108, the recycle gas stream was compressed in a recycle compressor to form a compressed recycle10 gas stream.  A portion of the compressed recycle gas stream goes through the first heat exchanger to form a cooled compressed recycle stream, and the separator column as a reflux stream in module 2110.  At module 2112,  a temperature and a pressure of the cooled and compressed recycle stream are reduced, separated, and cooled in the heat exchanger to form a pretreated natural gas stream. At modules 2114 through 2120, a portion of the compressed recycle gas stream and the pretreated natural gas stream are compressed in a feed compressor to a pressure to form a compressed natural gas stream, which is cooled to form a cooled high pressure gas stream. The cooled high pressure gas stream is liquefied to form LNG. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. They are directed to mutually exclusive embodiments.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Species 1 requires a different field of search than the other species to pursue the mutually exclusive heat exchanger and compressor arrangements. Species 1 requires a different classes/subclasses search (F25J10042) which is different from Species 2 (F25J10269).  Species 2 differs from the arrangement shown in Species 1 which the four SMR parallel arranged trains that includes a scrub column is pretreated to remove sour gases and water, and the differences in Species 1 is the HPCE process module 212.  Species 3 represents a typical temperature cooling curve 500 for an expander-based- 19 - 2019EM395-USliquefaction process which requires a different search queries. Species 4 arrangement represents variant embodiment shown in Species 1, 2, and 3.  Species 4 (figure 6) requires a different field of search and classes/subclasses search (F25J10022) without expansion. Species 6, 7, 19 and 20 (figures 8, 9, 20 and 21) are demonstrated in flowcharts with a slightly different approach in liquefying natural gas stream to form LNG which requires a different search queries and classes/subclasses search from the other species listed above. Meanwhile, species 16-18 (figures 17-19) disclosed similarity steps in the process for producing LNG from a natural gas stream, which requires a classes/subclasses search (F25J2220/64).   Species 5, 8, 9-13, 14 and 15 arrangement represents variant embodiment shown in figures 7, 10, 11-15, 16A and16B which requires a different search queries and classes/subclasses search. The species demonstrates different method or apparatus arrangements. This search as identified mutually exclusive claim limitations, such that the art provided for one species would not necessarily render the other species obvious, as the devices of the different species disclosed are materially different. As such, it would not be readily apparent that one species mutually exclusive features cannot substitute for the species mutually exclusive features, and thus, would require that each one be searched individually within the various classifications and electronic resources.
Due to the above identified differences between the species, the scope and subject matter is different, and the state of the art utilizing the different mutually exclusive features within the relevant art that encapsulates the subject matter claimed is different dependent upon these mutually exclusive features.  For example, species 1 (figure 2 of modules 200, 212, and 240) requires a different search quires than species 8 (figure 10 of module 1000). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to representative, Lisa Hasenberg on July 26, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JENNA M HOPKINS/Primary Examiner, Art Unit 3763